Martin, J.,

delivered the opinion of the court.
This case commenced by attachment of the defendant’s property. Certain negroes being seized, the defendant’s wife intervened and claimed them as her own property. Judgment was rendered rejecting her claim and she appealed. The appellant’s counsel admits, the legal title to the slaves in question is in one Thomas M. Newell, a resident of the state of Mississippi, but urges that the equitable title is in the wife of the defendant, Newell not having paid the consideration for which they were sold. The appellant also shows that these slaves were part of the succession of her mother, Mrs. Margaret Clark, who died in 1829. The administrator of the estate of Mrs. Clark, received as the consideration of the sale of said slaves to Newell, a discharge from a debt of the deceased Mrs. Clark, resulting from the loan of two notes taken by the husband -- — -- of *146the intervening party in payment of a tract of land in Concordia in the state of Louisiana, which belonged to her and was sold by the husband and wife. Newell promised, when he purchased the slaves, to convey them when he was liberated from the obligation of paying the price.
Slaves inherited by the wife in Mississippi, where the common law prevails, and according to the principles of which they become the property of the husband, are liable for his debts when brought into this state, and may be attached and sold to satisfy his debts due here*.
The attaching creditor, in order to repel the claim of an intervening party, is not bound to show that the property attached belongs to his debtor. It is sufficient to show that it does not belong to the claimant.
It is admitted that Newell, the intervenor, and her husband were at the time these transactions took place, all residing in the state of Mississippi, in which marital rights are regulated by the common law of England. According to the principles of the common law, the whole of the personal estate of the Avife, in possession or in action, by the marriage, becomes the property of the husband; but the choses in action do not become absolutely his until he reduces them to possession.
On a full vierv of the case, it is the opinion of this court that the judge who tried the cause in the first instance, did not err in the conclusion to which he came.
The counsel for the appellant contends, and in this has, in our opinion, correctly urged, that the property attached was sold to Newell, and the title still stands in his name, who is a third party. Hence the validity of the conveyance to him, and the propriety or right to the possession taken under it, cannot be collaterally affected in the present case. An action must be brought to have the sale to Newell set aside, and the property decreed to belong to the defendant. In support of these positions, he has cited the following authorities : 2 Louisiana Reports, 214. 3 Ibid., 674. 5 Ibid., 361. 5 Martin, N. S., 634. 6 Ibid., 329.
Admitting, as we have done, the correctness of the foregoing positions, it further appears by a document subscribed by the intervenor or her attorney, to her husband, she admits that he made the'loan of the notes to her mother ; and that he was the creditor to whom the debt was due by the estate, in consequence of the loan. Hence, it íoIIoavs, as he paid the-price Avhich Newell had' promised to pay for the slaves, it is to him that Newell is to reconvey. The attaching creditor, in order to repel the claim of an intervening party, is not bound to shoAV that the property Avhich is attached, belongs *147to his debtor, the claimant. It suffices to show that it does not belong to
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.